Citation Nr: 0802752	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The March 2004 rating decision also denied service connection 
for ulcers, a stomach condition and Myasthenia Gravis.  In 
the January 2005 substantive appeal, the veteran indicated 
that he only wished to appeal the issue of increased rating 
for hypertension.

In December 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.  Duty to Notify

In an October 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has had several VA examinations related to this 
claim.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

The veteran seeks an increased rating for service-connected 
hypertension, presently rated as 10 percent disabling.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found. In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for hypertension was granted in a February 
1979 rating decision, and a 10 percent rating was assigned.  

Hypertension is evaluated according to Diagnostic Code (DC) 
7101.  Hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is afforded a 10 percent 
rating for diastolic pressure predominately measuring 100 or 
more or; systolic pressure predominantly measuring 160 or 
more, or; where continuous medication is required for control 
of hypertension in an individual with a history of diastolic 
pressure predominantly measuring 100 or more.  A 20 percent 
rating is afforded for diastolic pressure predominantly 
measuring 110 or more, or; systolic pressure predominantly 
measuring 200 or more.  A 40 percent rating is afforded for 
diastolic pressure predominantly measuring 120 or more.  A 60 
percent rating is warranted for diastolic pressure 
predominantly measuring 130 or more.  According to Note 1, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  According to Note 2, 
hypertension due to aortic insufficiency or hyperthyroidism 
is to be evaluated as part of the condition causing it, 
rather than by a separate rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

In this case, after a careful review of the evidence, 
including VA examination reports and the veteran's statements 
and testimony, the Board finds that an increased rating for 
hypertension is not warranted.

At a VA examination in November 2003, blood pressure readings 
were 140/90, 144/92 and 138/88.  The examiner diagnosed 
hypertensive vascular disease with marginal control. 

A December 2003 VA examination report noted a blood pressure 
reading of 126/69.

Upon VA examination in March 2005, the veteran's blood 
pressure was taken three times.  blood pressure readings were 
147/86, 147/86 and 148/82.  The examiner noted that the 
veteran had previously been on three medications for 
hypertension with good control and that the veteran's 
medications had recently been changed.  The examiner 
diagnosed essential hypertension.  The examiner noted that 
the veteran did not have any complications of hypertension.  

At the December 2007 hearing, the veteran testified that he 
has to take three different hypertension medications.  He 
testified that he believes that the increase in his 
medication demonstrates that his condition has gotten worse. 

The Board acknowledges the veteran's contentions.  The VA 
medical records reflect that changes in the veteran's 
medication regimen have been noted by physicians.  However, 
as noted previously, under DC 7101, the next higher rating of 
20 percent rating is warranted for hypertension with systolic 
blood pressure readings predominantly measuring 110 or more, 
or; systolic pressure predominantly measuring 200 or more.  
The record in this case does not contain any findings of 
diastolic blood pressure in excess of 110 or systolic blood 
pressure in excess or 200.  Therefore, because the record 
does not demonstrate diastolic blood pressure predominantly 
in excess of 110 or systolic blood pressure predominantly in 
excess of 200, the Board finds that there is a preponderance 
of the evidence against the veteran's claim for an increased 
rating.  The Board has also considered the benefit of the 
doubt doctrine.  However, because the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his hypertension disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
10 percent evaluation is the most appropriate given the 
medical evidence of record.


ORDER

An increased rating for hypertension is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


